DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carling, R. S., et al. "Simultaneous determination of guanidinoacetate, creatine and creatinine in urine and plasma by un-derivatized liquid chromatography-tandem mass spectrometry." Annals of clinical biochemistry 45.6 (2008): 575-584 [hereinafter Carling] in view of Young, Sarah, Eduard Struys, and Tim Wood. "Quantification of creatine and guanidinoacetate using GC‐MS and LC‐MS/MS for the detection of cerebral creatine deficiency syndromes." Current protocols in human genetics 54.1 (2007): 17-3 [Young] and further in view of Barón-Sola, Ángel, Soledad Sanz-Alférez, and Francisca F. Del Campo. "First evidence of accumulation in cyanobacteria of guanidinoacetate, a precursor of the toxin cylindrospermopsin." Chemosphere 119 (2015): 1099-1104 [Barón-Sola].
Regarding Claim 1:
Carling teaches a method for detecting or determining the amount of guanidinoacetate (GAA), creatine, and creatinine (abstract) comprising: 
(a) purifying underivatized GAA, creatine, and creatinine (abstract, “Samples were analysed underivatized”) in the sample (pg 577, HPLC section; note that the three substances are detected downstream, as is indicated by abstract); 
(b) ionizing GAA, creatine, and creatinine in the sample to produce one or more ion(s) of GAA, creatine, and creatinine (pg 577, Mass spectrometry section) section; 
(c) detecting the ion(s) from step (b) by mass spectrometry (pg 577, Mass spectrometry section); 
wherein the amount of the GAA, creatine, and creatinine ion(s) is related to the amount of GAA, creatine, and creatinine in the sample (see abstract regarding lower limit of quantitation).  
However, Carling fails to teach that the ionization comprises electrospray ionization (ESI) or determining the amount of the ions from step (b) by mass spectrometry. 
Young teaches using ESI to ionize underivatized guanidinoacetate, creatine, and creatinine (Basic protocol 2) and determining the amounts of GAA, creatine, and creatinine by mass spectrometry (Basic protocol 2). It would have been obvious to one of ordinary skill in the art before the effective time of filing to substitute the ESI ionization of Young for the APCI ion source of Carling. One would have been motivated to do so since Young demonstrates that ESI provides effective ionization for the compounds of interest (Basic Protocol 2) and provides high sample throughput thanks to its fast analysis time and simple sample preparation (17.3.2. introduction section). 
Further, it would have been obvious to one of ordinary skill in the art before the effective time of filing to use Young’s quantification of underivatized guanidinoacetate, creatine, and creatinine in Carling. One would have been motivated to do so since this would allow a medical practitioner to measure the concentrations of guanidinoacetate, creatine, and creatinine in a test sample to determine medical conditions in a subject (Young abstract).
The above modified invention also fails to specify that a fragment ion with an m/z of 72.1 ± 0.5 is used to determine the amount of GAA ions.  Barón-Sola demonstrates using a fragment ion with an m/z of 72.1 ± 0.5 to quantify GAA ions obtained by ESI ionization of GAA in an LC-ESI arrangement. Pg 1101, last paragraph; Fig. 2(c). Both Carling and Young use the same separation and ionization arrangement. It would have been obvious to one of ordinary skill in the art before the effective time of the invention to follow the Barón-Sola teaching of using the m/z 72.1 fragment ion to quantitate GAA in the above modified invention. One would have been motivated to do so since Barón-Sola demonstrates that it is effective down to 0.01 µg/mL. Barón-Sola Pg 1101, last paragraph.

Regarding Claim 2:
The modified invention of claim 1 teaches the method of claim 1, wherein said purifying comprises liquid chromatography (Carling pg 577, HPLC section).  

Regarding Claim 3:
The modified invention of claim 1 teaches the method of claim 2, wherein said liquid chromatography comprises high performance liquid chromatography (HPLC) (Carling pg 577, HPLC section).  

Regarding Claim 6:
The modified invention of claim 1 teaches the method of claim 1, wherein said ionization comprises positive mode electrospray ionization (ESI). Young, Basic Protocol 2, section 13, teaches using positive ionization mode ESI. It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the positive ionization mode ESI of Young in the above modified invention. One would have been motivated to do so since it would allow for the detection of pronated ions of analytes using multiple reaction monitoring (Basic Protocol 2, section 13)

Regarding Claim 7:
The modified invention of claim 1 teaches the method of claim 1, further comprising adding an internal standard (Carling pg 577, Standards, internal standards and quality control section).  

Regarding Claim 8:
The modified invention of claim 1 teaches the method of claim 7, wherein said internal standard is isotopically labeled (Carling pg 577, “[13C2]-guanidinoacetate, [2H3]-creatine and [2H3]-creatinine”).  

Regarding Claim 9:
The modified invention of claim 1 teaches the method of claim 1, wherein the sample is urine (Carling pg 577 Urine section).  

Regarding Claim 11:
The modified invention of claim 1 teaches the method of claim 1, wherein the limit of quantitation of the methods is less than or equal to 0.4 mg/L (Carling the LOQs of all three substances is shown to be in micro mol/L, and all three are well below 0.4 mg/L).  

Regarding Claim 12:
The modified invention of claim 1 teaches the method of claim 1, wherein the limit of quantitation of the methods is less than or equal to 0.3 mg/L (Carling the LOQs of all three substances is shown to be in micro mol/L, and all three are well below 0.3 mg/L).    

Regarding Claim 13:
The modified invention of claim 1 teaches the method of claim 1, wherein said ionizing comprises generating a guanidinoacetate (GAA) precursor ion with the mass/charge ratio of 118.1 ± 0.5 (Carling pg 577, Mass spectrometry section, second paragraph).

Regarding Claim 15:
The modified invention of claim 1 teaches the method of claim 1, wherein said ionizing comprises generating a creatine precursor ion with the mass/charge ratio of 132.1 ± 0.5. (Carling pg 577, Mass spectrometry section, second paragraph).

Regarding Claim 16:
The modified invention of claim 1 teaches the method of claim 15, wherein the method further comprises generating one or more fragment ions with the mass/charge ratio of 90.1± 0.5  (Carling pg 577, Mass spectrometry section, second paragraph, note MRM transition from 132 to 90).  

Regarding Claim 17:
The modified invention of claim 1 teaches the method of claim 1, wherein said ionizing comprises generating a creatinine precursor ion with the mass/charge ratio of 114.1 ± 0.5.  (Carling pg 577, Mass spectrometry section, second paragraph).

Regarding Claim 18:
The modified invention of claim 1 teaches the method of claim 17, wherein the method further comprises generating one or more fragment ions with the mass/charge ratio of 44.1± 0.5. (Carling pg 577, Mass spectrometry section, second paragraph, note MRM transition from 114 to 44).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carling in view of Young and Barón-Sola as applied above, and further in view of Yasuda, Masaharu, et al. "Simultaneous determination of creatinine, creatine, and guanidinoacetic acid in human serum and urine using liquid chromatography–atmospheric pressure chemical ionization mass spectrometry." Analytical biochemistry 253.2 (1997): 231-235 [hereinafter Yasuda].

Regarding Claim 10:
The modified invention of claim 1 teaches the method of claim 1, but fails to teach that the sample is serum.  Yasuda teaches determination of Creatine, Creatinine, and guanidinoacetic acid by mass spectrometery with a serum sample. Pg 233 “Samples of Human Urine and Serum”. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use serum as a sample, as is taught by Yasuda, in the testing of Carling. One would have been motivated to do so since Yasuda teaches that serum may be effectively used to determine the presence of the substances at issue in a human. Yasuda abstract.



Response to Arguments
The indefiniteness rejections of record are withdrawn in light of applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881